United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52998 Transdel Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 45-0567010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 437 S. Hwy 101, Suite 209 Solana Beach, CA92075 (Address, including zip code, of principal executive offices) 4275 Executive Square, Suite485, La Jolla, CA (Former name or former address if changed since last report.) Registrant’s telephone number, including area code:(858) 433-2800 Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes o Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yeso No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of February 22, 2012, 15,900,811 shares of issuer’s common stock, with $0.001 par value per share were outstanding. . TRANSDELPHARMACEUTICALS, INC. (A Development Stage Company) Table of Contents Page Part I FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets– September 30, 2011 (Unaudited) and December 31, 2010 2 Unaudited Condensed Consolidated Statements of Operations for the three and nine month periodsended September 30, 2011 and 2010 and for the Period from July 24, 1998 (Inception) Through September 30, 2011 3 Unaudited Condensed Consolidated Statements of Cash Flows for thenine month periodsended September 30, 2011 and 2010 and for the Period from July 24, 1998 (Inception) Through September 30, 2011 4 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 22 Part II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 25 Signatures 26 1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. TRANSDEL PHARMACEUTICALS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Computer equipment, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Due to related parties - Accrued Phase 3 expenses Accrued expenses and payroll liabilities Deferred revenue Current portion of convertible note payable and accrued interest - Total current liabilities Convertible note payable and accrued interest - TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' DEFICIT Preferred stock, 5,000,000 shares authorized, $0.001 par value none issued and outstanding. - - Common stock, 50,000,000 shares authorized, $0.001 par value 15,900,811 and 15,932,061 issued and outstanding at September 30, 2011 and December 31, 2010, respectively. Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 TRANSDEL PHARMACEUTICALS, INC. (A Development Stage Company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For The Three Months Ended September 30, For the Three Months Ended September 30, For the Nine Months Ended September 30, For the Nine Months Ended September 30, For the Period From July 24, 1998(Inception)through September 30, Operating Expenses: Selling, general and administrative $ Research and development - Loss from operations ) Other income (expense) Interest expense ) Interest income - - Gain on settlement - Gain on forgiveness of liabilities - - - Total other expenses, net ) Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 TRANSDEL PHARMACEUTICALS, INC. (A Development Stage Company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For The Nine Months Ended September 30, For The Nine Months Ended September 30, For the Period From July 24, 1998(Inception)through September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Estimated fair value of contributed services - - Gain on forgiveness of liabilities - ) ) Amortization of prepaid consulting fees - Depreciation Non-cash interest on notes payable Stock-based compensation Changes in assets and liabilities: Prepaid consulting costs - - ) Prepaid expenses and other current assets ) ) ) Accounts payable ) Accrued Phase 3 expenses - ) Accrued expenses and payroll liabilities Deferred revenue - NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of fixed assets - - ) NET CASH USED IN INVESTING ACTIVITIES - - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from purchase of notes payable to stockholders - - Proceeds from notes payable - Proceeds from related parties - Capital contributions - - Net proceeds from purchase of common stock and exercise of warrants and stock options - - Proceeds from Private Placements - - NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS BALANCES, beginning of period - CASH AND CASH EQUIVALENTS BALANCES, end of period $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Issuance of and adjustment to common stock and warrants to consulting firms for prepaid consulting fees $
